On consideration of the Petition for Extraordinary Relief filed in the above-entitled case, it appearing that the United States Navy Court of Miliary Review has retained jurisdiction over the case after issuing its interlocutory order directing the preparation of a new post-trial review and action by the Convening Authority and thus is the more appropriate form to grant the relief which petitioner seeks, it is, by the Court, this 22d day of August 1972,
ORDERED:
That said Petition for Extraordinary Relief be, and the same hereby is, denied without prejudice to the petitioner’s application for the same to the United States Navy Court of Military Review.